DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/22 has been entered.

Response to Arguments
101 Rejection
The amendments filed 9/30/22, specifically the language directed towards controlling the mixer have overcome the prior 101 rejection.

103 Rejection
Applicant’s arguments with respect to claim(s) 1, 9 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in Fig. 6, the x and y axis need to be defined and a predetermined time of overlap must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, the newly added limitation “sequentially setting unit measurement periods after the first unit measurement period such that a subsequent unit measurement period partially overlaps with its preceding unit measurement period by a predetermined time” does not appear to be support in applicant’s originally filed specification.  Applicants point to para. [0031 and 0043] to provide support for the amendments filed 09/30/22.  However, the pointed to portions of the specification do not disclose setting measurement periods after the first unit measurement period such that a subsequent unit measurement period partially overlaps with its preceding unit measurement period by a predetermined time.  Nowhere in the drawings or in the specification is there a defined predetermined amount of time and how much this partial overlap structurally infers to the claimed invention.  The examiner is unsure as to how much of an overlap and how much the term “partially” structurally imposes on the claimed invention sans any disclosed amount, value or proportion in the originally filed disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the examiner is unclear with respect to the metes and bounds of the claimed “predetermined time”, as the instant disclosure does not provide a definitive amount or time nor how much of this time is overlapped.  Claims 9 and 10 are rejected similarly and further clarification is needed.
In addition, in claim 1, the examiner is unclear with respect to the limitation of “comparing the second measurement data with reference data selected from a plurality of past second measurement data”.  The claim defines recording the static value from first measurement data as “second measurement data”.  The claim then states comparing the second measurement data with reference data selected from a plurality of past second measurement data. What is the reference data?  How is it selected from a plurality of past second measurement data?  How are they selected? Where did these past collections of second measurement data come from, i.e. where and how are they derived?  What is the value of comparing one statistic value with another past statistic value?  To further prosecution, the claimed reference data is considered data collected during operations of a kneading operation to determine an abnormality.  Claims 9 and 10 are rejected similarly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (JP 2017056666A) in view of Cherney et al. (2016/0249657).

	With respect to claim 1, Okubo teaches in a monitoring device (i.e. disclosed sensors and control logic) configured to monitor a mixing operation of a mixer (i.e. rubber kneading machine [0001]) to knead a rubber material [0001] in a mixing chamber (as a Banbury mixer [0002] uses a chamber for mixing and kneading the rubber material) using a pair of rotors (as the disclosed Banbury mixer uses a pair of rotors for kneading the rubber material) having a pair of blade portions (i.e. as the disclosed Banbury mixer uses blade attached to the rotors for mixing the material) engaged with each other (to knead the material), wherein a plurality of sensors (as indirectly taught for collecting temperature and power [0026] values) are attached to the mixer [0026], the monitoring device (i.e. taught sensors and corresponding control logic) comprising a memory (as indirectly taught for storing a reference waveform [0026] and steps 1-7) configured to store instructions (steps 1-7) and a processor (as indirectly taught for calculating allowable ranges) configured to execute, according to the instructions: setting a first unit measurement period (one second) starting from a measurement data acquisition initiation timing (at step 1) responsive to a mixing operation initiation timing (i.e. a start operation [0026]), and sequentially setting unit measurement periods (for example every 1 second) after the first unit measurement period (defined by the start of kneading); acquiring a first measurement data (i.e. Step 5 which creates an actual kneading waveform) with respect to monitoring target information (i.e. a target temperature during step 5 [0032]) relating to at least temperature of the rubber material measured in each unit measurement period (i.e. every second, like when creating a reference waveform in step 1) among the unit measurement periods (every second until finish); calculating a statistic value (a ratio between the reference waveform 1 and the kneading waveform [0033-0034]) of measured values (temperature) indicated by the first measurement data (i.e. the actual kneading waveform); recording (in the indirectly taught memory) the statistic value (i.e. the ratio) as a second measurement data (i.e. the calculated and stored ratio of step 6 [0036]); comparing the second measurement data (i.e. ratio) with reference data (i.e. a stored ratio A calculated in step 4 [0036]) selected from a plurality of past second measurement data (i.e. the reference ratio A is selected from past ratios stored from past operations, as interpreted in light of the above 112 2nd rejection) with respect to the monitoring target information (i.e. temperature), performing abnormality determination (at step 7) according to a local outlier method (i.e. as in step 2, an allowable range is calculated and used to aid in determining a distance from the actual waveform and the reference waveform 1) using a distance between the second measurement data (i.e. ratio calculated at step 6) and the reference data (i.e. the ratio A calculated at step 4); outputting (via the determination steps of step 7) an abnormal state of the mixer based on a result of the abnormality [0036]; and controlling the mixer (via stopping the kneading cycle) through a feedback control in response to the abnormality determination indicating a degree of abnormality exceeds a threshold value (i.e. a value of a range 2 determined [0028-0030]). 
	Okubo remains silent regarding the measurement periods being partially overlapped in time ranges.
	Cherney et al. teaches a similar measurement unit that includes measurement periods being partially overlapped in time ranges [0040], [0134-0135].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the measurement periods taught by Okubo to be partially overlapped in time ranges as taught by Cherney et al. because Cherney et al. teaches such a modification provides a smoother, more reliable set of data used for specific determinations based on the collected data, thereby improving the accuracy of determining an abnormality using the collected data during specific periods taught in Okubo.
	With respect to claim 9, the recited steps are performed during the operation of the rejected claim 1.  With respect to claim 10, Okubo as modified by Cherney et al. teaches a non-transitory computer-readable storage medium (as indirectly taught in Okubo and as modified according to Fig. 1 and 2 of Yamazaki et al.) to cause a computer (i.e. 10 and 11) to perform the steps of claim 10 during the operation of the rejected claim 1. 

	With respect to claim 2, Okubo teaches the monitoring device wherein the reference data (i.e. the stored ratio A calculated in step 4 [0036]) represents normal data (i.e. data that did not contain an abnormality during the creation of the reference kneading waveform) selected from the plurality of past measurement data (data that did not have an abnormality) with respect to the monitoring target information (i.e. temperature).

	With respect to claim 3, Okubo teaches the monitoring device comprising: recording (using the indirectly taught memory) comparison data (i.e. the determined difference between the reference and actual kneading waveform at step 6) indicating a comparison between the second measurement data (i.e. ratio) with respect to the monitoring target information (temperature) and the reference data (the stored ratio A calculated in step 4 [0036]).

	With respect to claim 4, Okubo teaches the monitoring device wherein recording (i.e. using the indirectly taught memory) comparison data (i.e. difference at step 6) is recording (in the indirectly taught memory) for each type of an operation mode (i.e. stages during a kneading process until finished) causing the mixer to knead the rubber material (i.e. all the stages needed to process the rubber).

	With respect to claim 7, Okubo teaches the monitoring device comprising: predicting (via view a generate waveforms seen in Fig. 2) future time at which the abnormality degree indicates an increasing tendency to be greater than the threshold value (as the curve line will indicated, according to different conditions presence of black carbon, when in the future an abnormality is most likely to occur from view generated charts like Fig. 2).

	With respect to claim 8, Yamazaki et al. teaches the monitoring device comprising: suppressing the abnormality degree (i.e. variance from the reference waveform) from exceeding the threshold value (defined by the ranges 2 and ratio) via the feedback control over the mixer (i.e. for example by stopping the mixer when the threshold is exceeded, insofar as what is structurally recited as “control over”).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (JP 2017056666A) in view of Cherney et al. (2016/0249657), as applied to claim 1, further in view of Breunig et al. (LOF: Identifying Density-Based Local Outliers).
	
With respect to claim 5, Okubo et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the abnormality determination is performed according to the local outlier method using an abnormality degree representing a ratio of a first distance between the second measurement data and a first reference data close to the second measurement data to a second distance between the first reference data and a second reference data close to the first reference data, this determining an abnormality of the measurement data when the abnormality degree exceeds “1”.
Breunig et al. teaches a local outlier method that includes the abnormality determination is performed according to the local outlier method using an abnormality degree representing a ratio of a first distance between the second measurement data and a first reference data close to the second measurement data to a second distance between the first reference data and a second reference data close to the first reference data, this determining an abnormality of the measurement data when the abnormality degree exceeds “1” (as described in Section 4. Formal Definition of Local Outliers and in Section. 5, which discloses using ratios of a distance and an object, see page 7 and page 11, column 2 paragraph 1, which teaches data falling within clusters would be assigned 1 and therefore anything outside the cluster, indicating data that is abnormal from the group, would be given a value larger than 1).
It would have been obvious to one of ordinary skill in the art to modify the outlier method of Okubo to the method taught by Breunig et al. because such a modification improves the performance of LOF computations, Section 8, thereby improving the detection accuracy of Okubo.

With respect to claim 6, Okubo as modified by Breunig et al. teaches wherein the first reference data (the stored ratio A calculated in step 4 [0036]) is close to the second measurement data (i.e. the calculated and stored ratio of step 6 [0036]) among a plurality of past measurement data (the reference ratio A is selected from past ratios stored from past operations, as interpreted in light of the above 112 2nd rejection) in a predetermined order (i.e. past measurement data that did not have an abnormality with the data set in a predetermined operational order) while the second reference data (second data disclosed a nearest neighbors to the first set of data, as taught in Breunig et al.)  close to the first reference data (ratio A of Okubo) among the plurality of past second measurement data in the predetermined order (which did not have an abnormality and are similar to the first reference data, defining min and max distance variables, as disclosed in Breunig et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853